 


109 HR 1254 IH: National Farm Animal Identification and Records Act
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1254 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Peterson of Minnesota (for himself, Ms. Kaptur, Mr. Ross, and Mr. Frank of Massachusetts) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Animal Health Protection Act to require the establishment of an electronic nationwide livestock identification system, to prevent the unauthorized release of information collected under the system, to promote an objective review of Department of Agriculture responses to livestock disease outbreaks, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Farm Animal Identification and Records Act. 
2.Nationwide livestock identification systemThe Animal Health Protection Act is amended by inserting after section 10409 (7 U.S.C. 8308) the following new section: 
 
10409A.Nationwide livestock identification system 
(a)System requiredNot later than 90 days after the date of the enactment of the National Farm Animal Identification and Records Act, the Secretary shall establish an electronic nationwide livestock identification system to require the identification of livestock to enhance the speed and accuracy of the response of the Department of Agriculture to outbreaks of disease in livestock. Because livestock diseases are not constrained by State boundaries, the livestock identification system shall apply to all livestock born in the United States or imported and cover the movement of livestock in both interstate commerce and intrastate commerce.  
(b)CapabilitiesThe livestock identification system shall be capable of tracing, within 48 hours, livestock from birth to slaughter. 
(c)Participation by StatesThe Secretary shall use the authority provided by section 10411(a) to cooperate with States to secure information for inclusion in the livestock identification system. Subject to subsection (f), the Secretary shall provide States with access to the livestock identification system. 
(d)Use of existing technologyThe Secretary may use technology developed by private entities before the date of the enactment of the National Farm Animal Identification and Records Act to operate the livestock identification system. 
(e)Financial assistanceTo the extent funds are made available pursuant to subsection (g) to carry out this subsection, the Secretary shall provide financial assistance to producers to assist the producers in complying with the requirements of the livestock identification system. In providing such assistance, the Secretary shall ensure that producers with smaller livestock operations are not placed at a financial disadvantage in complying with such requirements. 
(f)Release of animal identification numbering information 
(1)Freedom of information actInformation obtained through the livestock identification system is exempt from disclosure under section 552 of title 5, United States Code. 
(2)Character of livestock identification system informationExcept as provided in paragraphs (3) and (4), information obtained through the livestock identification system— 
(A)may not be released; 
(B)shall not be considered information in the public domain; and 
(C)shall be considered commercial information that is privileged and confidential. 
(3)Limited release of information authorizedNotwithstanding paragraph (2), the Secretary may release information obtained through the livestock identification system regarding particular livestock if— 
(A)the information involves livestock threatened by disease or pest; 
(B) the release of the information is related to actions the Secretary may take under this subtitle; and 
(C)the person obtaining the information needs the information for reasons consistent with the public health and public safety purposes of the livestock identification system, as determined by the Secretary. 
(4)Limited release of information requiredNotwithstanding paragraph (2), the Secretary shall release information obtained through the livestock identification system regarding particular livestock— 
(A)to the person who owns or controls the livestock, if the person requests such information; 
(B) to the Attorney General for the purpose of law enforcement;  
(C) to the Secretary of Homeland Security for the purpose of national security;  
(D) to a court of competent jurisdiction; and  
(E)to the government of a foreign country, if release of the information is necessary to trace livestock threatened by disease or pest, as determined by the Secretary. 
(5)Conflict of lawIf the information disclosure limitations or requirements of this subsection conflict with information disclosure limitations or requirements of a State law— 
(A) this subsection shall take precedence over the State law, if the conflict involves interstate or international commerce; and 
(B)the State law shall take precedence over this subsection, if the conflict involves intrastate commerce in that State. 
(g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $175,000,000 to carry out this section.. 
3.Review of Department of Agriculture responses to outbreaks of disease in livestockSection 10411 of the Animal Health Protection Act (7 U.S.C. 8310) is amended by adding at the end the following new subsection: 
 
(f)Review of responses to outbreaks of diseaseThe Secretary may appoint an international panel of scientific experts to provide an objective review of a response by the Department of Agriculture to an outbreak of disease in livestock and to identify areas for improvements in such responses.. 
 
